Title: To George Washington from Bouscat, 17 May 1792
From: Bouscat, —— (M.)
To: Washington, George



Sir,
la goyave [Guadeloupe Island] 17th May 1792

He who has the honor to write to you is a young Frenchman who arrived about six months ago in the Island of Gaudeloupe. Brought up in the Romish Religion, smitten with the charmes, the morality and the truths of the Evangelists, with the excellence and dignity of Priesthood, his disposition was soon formed for a state so august & so sublime. Free to follow his vocation,

he prepared to receive the order which would irrevocably engage him in the service of the Alter, when the national Assembly usurped the exclusive power of putting down the Pope & the Council, and exacted an oath repugnant to the conscience of a man just, & jealous of the title of a true & faithful Catholic. By this illegal, & even tyrannical decree he was turned aside from his purpose, and saw himself thrown far away from that state after which he had so ardently sighed.
But, Sir, that which yet adds weight to his misfortune is the extreme indigence in which the Revolution has plunged his family. Deprived of a small Ecclesiastical Benefice, which was, however, a support & a resource to this family—without estate—without an income—reduced to groan under the cruel lot which oppresses the authors of his being, and impatient, nevertheless, to soften their misfortune, he hastened to commit himself to the fury of the waves, to go afar from his unhappy country to seek & obtain succour for them. Vain hope!
An European who arrives in America (West Indies) is incapable of holding a place in the government, he must have a knowledge of agriculture & the manufacture of Sugar, and, moreover, must suffer a continual degradation, and the total loss of his Physical Powers, the effects of frequent sickness occasioned by the heat of the climate.
A place of this description is the only one, Sir, that a young French ex-abby has been able to find & occupy; but this place, besides its trifling advantage, deprives him of the two greatest enjoyments, that of comforting his parents, and following his literary pursuits.
Beneficience, the virtue dear & precious to your heart, is this day, Sir, invoked & laid claim to, either to see accomplished the first wish of his heart, that of succouring his family, or to be able to cultivate letters & the sciences, which have become necessary to his moral existance.
The Title generally odious to the French, and the quality of a stranger in the government of the United States, does not permit him, Sir, to form the smallest apprehension of the favourable reception of his demand. Yes, Illustrious President! fortified by the too cruel truth of the considerations which he has exposed to you—by an enthusiasm sacred to humanity—and by the spirit

of fraternity & justice which has constantly ruled & directed your heart, the young emigrant dares to hope that his petition will obtain from you the wished for reception.
But whatever may be the decis[i]on with which you may please to honor it, Sir, it shall be precious to him under any form—and he will be among the first to offer you the homage of profound respect & lively gratitude with which he shall have the honor to be all his life Sir, Your most humble & Obedt-Sert

Bouscat

